Title: From Louisa Catherine Johnson Adams to George Washington Adams, 26 June 1822
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					Dear George
					Philadelphia 26 June 1822
				
				Your two Letters have arrived safe and as we are all about as well as usual I shall appropriate this morning to writing you although our lives are so very quiet that it will be difficult to find a subject for your amusement—Your disappointment in not seeing Miss Peter must have been provoking enough. It will however be a Lesson and induce you to be always so far beautified as to be ready on future occasions.Mr Childs is in luck to get such a situation. His salary I presume will be small but the opportunity of improvement is great and should he not get spoilt will prove very advantageous—Poor Jane it is a pity she should miss such a suitor for she has not much time to lose—The Mistress of the house in which we board is a maiden Lady of sixty a very kind hearted and talkative person who is quite a character—Her mind appears to be naturally strong and her conversation very varied but her language such as to make it impossible for me to behave with propriety—She yesterday told us that in her youth it had always been prophesied that she would be called an old Maid but that she always answered that she could bear the apperration very well—This morning she asked me if I knew the Hamilton family I said I was acquainted with one of the brothers She said their estate was curtailed but that the brothers had agreed to cut off the curtailment and that by this means the Sisters had come into fine fortunes The easy manner in which she makes blunders and the assurance with which she talks forms so striking a contrast I am forever obliged to press my handkerchief against my mouth to conceal the irrisistable impulse of my visible faculties—She is much concerned for your Uncle but says she is certain the glainous remedies the Dr. orders must prove very efficacious—We have procured an old Piano to strum on and with the help of that and riding about we shall make out to banish dullness tho’  care I am afraid must accompany us until your poor Uncle has undergone his painful trial through which I pray God to assist him. I do not wish to leave him until it is over but as the Dr. inclines to postpone it on account of the heat I am fearful my remaining will be taxing your fathers kindness too much—Have you heard from your brothers? Do let me know in your next—Mr. Torres is received I see!Philadelphia exceeds Washington in dullness if possible Remember me to Johnson and to the Forrests and Thornton’s and be assured of the affection of your Mother
				
					L. C. Adams
				
				
			